Appeal by the defendant from a judgment of the County Court, Nassau County (Thorp, J.), rendered May 13, 1988, convicting him of attempted burglary in the third degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The defendant asserts that the circumstances surrounding his arrest did not provide the officer with probable cause to arrest him and, therefore, his statements to the police should have been suppressed. We disagree. Probable cause exists where the facts and circumstances known to the arresting officer warrant a prudent person to believe that a crime has been committed by the person to be arrested (see, People v Chestnut, 51 NY2d 14, 20, cert denied 449 US 1018). An examination of the record shows that there were facts and circumstances known to the officer which warranted his belief that a crime was committed by the defendant, thereby giving the officer probable cause to arrest the defendant. Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.